Citation Nr: 9922903	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).

(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a skiing accident is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 determination by the 
Philadelphia, regional office and insurance center (RO&IC), 
that the veteran was not eligible for RH insurance under 
38 U.S.C.A. § 1922(a) (West 1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's application has been obtained.

2.  In May 1996 the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a compensable 
evaluation.

3.  In August 1996 the veteran filed an application for RH 
insurance.

4.  At the time the veteran applied for RH insurance he had 
quadriplegia 
C5-6 complete with neurogenic bowel and bladder and sexual 
function.

5.  As a result of his quadriplegia, the veteran does not 
meet the good health requirements for RH insurance.


CONCLUSION OF LAW

The criteria for RH insurance have not been met.  38 U.S.C.A. 
§§ 1922(a), 5107 (West 1991); 38 C.F.R. § 8.0 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private hospital records in July 1989 show that the veteran 
had a C6 pedicle unstable fracture due to a motor vehicle 
accident.  While hospitalized, he underwent spinal fusion.  
His postoperative course was uneventful. According to the 
hospital summary, the veteran never attained any improvement 
in his neurological function, which was complete paraplegia 
with partial tetraplegia and a level at the C5-6 area.  It is 
also noted that the veteran had some C6 function, but very 
little, no C7 function, and moderately good C5 function.  At 
discharge the veteran was given a diagnosis of C6 fracture 
with dislocation at C6-7 with complete quadriplegia, status 
post fusion with rogers wiring, acrylic and bone.  He was 
transferred to a rehabilitation hospital at discharge.

In December 1989 the veteran was admitted to a private 
hospital because of increased pain and parathesias in his 
right arm.  He was given an admitting diagnosis of 
subluxation of cervical spine, quadriplegia and spasticity.  
It is noted in the hospital records that the veteran had no 
other chronic medical problems.  Anterior cervical 
decompression and cadaver bone graft was performed as well as 
halo vest application.  The pain in the veteran's arm was 
noted to have subsided gradually postoperatively with a 
slight improvement in his condition.  It was also noted that 
the veteran was still a complete C6 quadriplegic.  In January 
1990 he was discharged to a rehabilitation hospital.

In March 1995 the veteran was admitted to a private hospital 
after falling out of a skiing apparatus and striking his head 
and neck.  On admission he complained of neck pain, muscle 
spasm and slightly worsened wrist extension.  A History and 
Physical Examination report shows that he had no sensation in 
his lower body following an initial motor vehicle accident in 
1986.  He was given an impression of C5-6 quadriplegia, 
chronic, with question of new neck injury.

In February 1996 the veteran underwent a Department or 
Veterans Affairs (VA) psychiatric examination and was 
diagnosed as having PTSD.  In regard to competency, he was 
found to be capable.

In a May 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.

In August 1996 the veteran submitted applications for RH 
insurance and supplemental RH insurance, as well as a Claim 
for Disability Insurance Benefits.  He also submitted a 
medical Report For Disability Insurance Purposes in which the 
physician indicated that the veteran's injury began on June 
29, 1989, and that he had stopped working on this date due to 
his injury.  He said that the veteran required complete 
inpatient care on a daily basis and was not capable of doing 
any work.  He diagnosed the veteran as having quadriplegia 
C5-6 complete with neurogenic bowel and bladder and sexual 
function.  He also stated that the veteran's condition had 
worsened since he had first been treated.

In September 1996 the RO&IC informed the veteran of the 
denial of his application for RH insurance due to his failure 
to meet the good health requirement for nonservice-connected 
disabilities.

In his notice of disagreement in December 1996, the veteran 
said that "[VA] violated the intent of Congress in 
promulgating a rule denying insurance for a new service-
connected disability deemed uninsurable."  He also said that 
"[t]he intent of Congress was to allow a veteran to obtain 
insurance for a service connected disability regardless of 
insurability."

In written argument in September 1997, the veteran's 
representative said that quadriplegia in and of itself did 
not preclude employment.  He pointed out that there was a 
state politician who was a triple amputee and a quadriplegic 
celebrity employed full time as an advocate for people with 
similar disabilities.  He also said that there were many 
quadriplegics and paraplegics who were actively employed in 
numerous organizations including the federal government.  He 
concluded by saying that the veteran's quadriplegia was not a 
bar to his good health and employability and that the veteran 
met the criteria for RH insurance.

II.  Legal Analysis

The veteran's claim for Service Disabled Veterans Insurance 
(RH) under 38 U.S.C.A. § 1922(a) is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that it is not 
inherently implausible.  The record shows that the VA has 
properly developed the evidence and there is no further VA 
duty to assist the veteran with the claim.  38 U.S.C.A. 
§ 5107(a).

"Any person who is released from active military, naval, or 
air service, under other than dishonorable conditions on or 
after April 25, 1951, and is found by the Secretary to be 
suffering from a disability or disabilities for which 
compensation would be payable if 10 per centum or more in 
degree and except for which such person should be insurable 
according to the standards of good health established by the 
Secretary, shall, upon application in writing made within two 
years from the date service-connection of such disability is 
determined by the Secretary and payment of premiums as 
provided in this subchapter, be granted insurance by the 
United States against the death of such person occurring 
while such insurance is in force."  38 U.S.C.A. § 1922(a) 
(West 1991).  

"The words good health when used in connection with 
insurance, means that the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life."  38 C.F.R. § 8.0(a) 
(1998).  The criteria used to determine good health are based 
on underwriting standards, based as far as practicable on 
general insurance usage, which will be developed and 
published.  38 C.F.R. § 8.0(b) (1998).

At the time that the veteran applied for RH insurance in 
August 1996, he had a nonservice-connected disability of 
quadriplegia as a result of a motor vehicle accident in 1989.  
Also in August 1996 the veteran submitted a medical report 
from a VA physician who stated that the veteran required 
complete inpatient daily care due to "Qudraplegia-C5-6-
complete [with] neurogenic bower and bladder."  

The medical evidence of record is sufficient to show that the 
veteran has residuals of an injury that would tend to weaken 
or impair the normal functions of his body.  38 C.F.R. § 8.0.  
Quadriplegia would most definitely weaken the veteran's lower 
extremities and associated neurogenic bowel and bladder would 
most definitely impair his normal bodily functions.  In 
short, the medical evidence clearly establishes that 
notwithstanding the veteran's service-connected PTSD, he does 
not meet VA's definition of good health for insurance 
purposes in view of his quadriplegia.  38 U.S.C.A. § 1922(a).

The veteran contends that the intent of Congress was for 
service-connected veterans to have access to insurance 
regardless of insurability.  However, the clear statutory 
language of 38 U.S.C.A. § 1922(a) for RH insurance provides 
otherwise by requiring that a veteran who is granted service 
connection for a disability to a compensable degree be 
otherwise "insurable according to the standard of good 
health established by the Secretary."  For the reasons set 
forth above, the veteran does not meet VA's definition of 
good health for insurance purposes.  38 C.F.R. § 8.0

The veteran's representative asserts that quadriplegia in and 
of itself does not preclude employment and that there are a 
lot of quadriplegics, some well known, who are fully 
employed.  He also said that the veteran's quadriplegia was 
not a bar to his good health and employability.  The Board 
does not dispute the assertion that quadriplegia in and of 
itself does not preclude employment, even though in this 
particular case the veteran's physician indicated in July 
1996 that the veteran's Quadriplegia did prevent him from 
doing any work.  Nonetheless, the issue of employability is 
not synonymous with the issue of good health for insurance 
purposes and is in fact an entirely separate issue complete 
with its own pertinent criteria. 

Since the issue in this case is eligibility for RH insurance, 
and since the weight of evidence is against a finding that 
the veteran was in good health when he applied for such 
insurance in August 1996 due to quadriplegia, his application 
in this regard must be denied.  The benefit-of-the-doubt 
doctrine has been considered, but not applied since the 
evidence as to the veteran's eligibility for RH insurance is 
not in relative equipoise.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's application for RH insurance is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

